Bleckley, Chief Justice.
The laborer was before the court upon the claim of a special lien only. He had not attempted to foreclose any general lien, and without foreclosure the court could take no notice of any such lien. Cumming v. Wright, 72 Ga. 767. The special lien, though claimed upon a horse, a mule, a pony, three wagons, a buggy, eight head of oxen and other personal property not specified, as well as upon seventy-five barrels of rosin and one barrel of spirits of turpentine, was restricted by the code, §1975, to the products of the plaintiff’s labor; and these products were conceded at the hearing of the. case in the court below to be confined to the rosin and spirits of turpentine only, as to which the lien was enforced, and the plaintiff was allowed his full share of the proceeds. Had he offered to- amend his affidavit so as to make it claim a general lien as to the other property and a special lien as to these two articles, perhaps the amendment would have been allowable *577under tbe act of 1887. But he made no such offer. His proposition was to amend by setting out more specifically the property to which his claim of a special lien applied. But the allowance of such an amendment would not have aided him; for the reason that he got the benefit of his special lien upon all the products of his labor, and that kind of lien would not have attached to other property, no matter how well such other property might have been described. The court may have erred in “overruling” the foreclosure at the instance of competing creditors, but this was not material, as the plaintiff had no special lien on the property other than the rosin and the turpentine, and there was consequently nothing before the court upon which he could have been allowed more out' of the fund than was awarded him. Judgment affirmed.